            Case 1:18-cv-12364-ER Document 23 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     August 13, 2020
IMAN HARRAZ,

                                Plaintiff,

                      against                                                ORDER

EGYPTAIR AIRLINES COMPANY,                                               18 Civ. 12364 (ER)

                                Defendant.


RAMOS, D.J.:

         The Court having been advised that the parties have reached a settlement in principle, it is

ORDERED that the above-captioned action be and hereby is discontinued, without costs to either

party, subject to the reopening should the settlement not be consummated within sixty (60) days

of the date hereof.

         Any application to reopen must be filed within sixty (60) days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next sixty (60) days with a request that the agreement be so ordered by the Court.

It is SO ORDERED.

Dated:      August 13, 2020
            New York, New York


                                                              ____________________________
                                                              Edgardo Ramos, U.S.D.J.
